Title: From John Adams to James Lloyd, 24 April 1815
From: Adams, John
To: Lloyd, James



My dear sir.
Quincy April 24. 1815.

I have not yet, treated your Letters to me, which I esteem above all price, with the respect they deserve; nor indeed with common Civility. I cannot but hope, that in the great order of things, which We for the moment are so apt to think confusion; some good may accrue to Our Country from this correspondence.
In your favour, of Feb. 6. 1815, You have given a Proverb a Maxim of more value to the statesmen of this Nation, than Diamonds. “The Progress of the Horseman, can only be proportioned to the speed of his Horse.” Had Hamilton, the “Commander in Chief” of both Houses of Congress, of all the five heads of Departments, of General Washington, and consequently of the President of the United States, been aware of your Principle and acted upon it, the Revolution of 1801. would not have happened. There is no Rodomontade, no Exaggeration, Mr Lloyd, in this Language: in Essence it is strictly true.
Your allusion to the Tryal of Captain Preston and his soldiers, touches me more nearly than you can imagine. To this hour, my Conduct in it, is remembered, and is alledged against me to prove that I am an Enemy to my Country, and always have been.
It was one of those Cases of which I could give you the History of many, in which my head and or my heart or perhaps, a conspiracy of both, compelled me to differ in Opinion, from all my Friends; to sett at defiance their Advice, their remonstrances, their Raillery, their Ridicule, their Censures and their Sarcasms, without acquiring one symptom of Pity from my Enemies.
I could give you several other Anecdotes, curious enough; perhaps memorable, of the same kind, which if you wish to read them, shall be at your service. At present, I will confine myself to one.
After the Battles or skirmishes of Concord and Lexington on the 19th. of April 1775, the Militia of Massachusetts, Connecticutt New Hampshire and Rhode Island, marched to Cambridge Roxbury Medford Charleston &c to drive the British Army into the Sea: And if their first Ardor had not been restrained, by considerations of the Union of the Colonies, they would have done it.
When, in the beginning of May; Congress met, no Man knew, whether the Skirmish at Concord, the Battle of Lexington, or the Assembly of an Army of Militia at Cambridge and the other Neighbourhood of Boston, in hostile array against his Royal Majesty’s, regular disciplined and veteran Troops and Fleets; would be approved, or condemned by that continental Assembly. Those who had been Members the Year before, i.e in 1774 and now met the same Gentlemen again, I assure you had great Reasons for doubts and apprehensions, fears and Jealousies.
The Army at Cambridge, had poor Arms, no cannon, but the Hancock and Adams, no Tents, no Barracks, no provisions but from day to day, no cloathing for change, no Magazines, very little powder and but few balls. Congress could not be brought to look the Crisis, in the face. It was easy to see that the members dared not either on the one hand to command or advise the assemblage about Boston to disperse and go home; or, on the other, to approve and adopt it, as a continental Army. A majority of them lived in hourly expectation of news that the British Troops had marched out of the Town of Boston, and scattered the Militia of New England at Cambridge, to the four Winds. For the opinion that four or five thousands Regulars could march where they pleased in America was not peculiar to Parliament or Ministry. As many believed it, in This Country, in proportion, as in England. But when days and Weeks past away, and instead of any such intelligence, all accounts agreed that the Britons were completely imprisoned in the Town, they began to think what must be done, and the People began to be clamourous that something should be done. Should they give up the Contest? No. The People at least the Whigs, out of doors, and in their own Colonies would stone them. Should they adopt the Army at Cambridge? or raise a new one of their own? This last project would require a long time: and it was very uncertain whether it would ever be practicable. If they adopted the Army now on foot, Who should command it? A New England Army, under a New England General, they were pleased to say, would be dangerous to the other Colonies; for no man then dared to utter the Word State or Nation. Who then should be general? On this question; the Members were greatly divided. A Number was for Mr Handcock; then President of Congress and extreamly popular throughout the United Collonies and called “King Handcock” all over Europe. A greater Number, (can you believe it?) were for General Charles Lee, then in Philadelphia, extremely assidious in his Visits to al the Members of Congress at their Lodgings, and universally represented in America as a classical and universal Schollar, as a Scientific Soldier, and as one of the greatest Generals in the World, who had seen service, with Burgoyne in Portugal, and in Poland &c and who was covered over with Wounds he had received in Battles. In Short, this General Lee was a kind of Precursor of Miranda. He excited much Such in Enthusiasm and made as many Proselytes and Partisans. A Number was for Washington: but the greatest Number was for Ward.
In the midst of this Chaos, the Massachusetts Delegates dayly received Letters from their Friends and constituents, at home, entreating them to urge Congress to a decision: for the Army wanted many Things and every thing was uncertain. The Anxiety of New England, and her Members in Congress, may be well imagined, may be easily conjectured; In this state of Things, in His John Adams, who had previously taken unwearied pains with his own Colleagues, and with other Members in private to form some plan, and agree upon Something to be done without success, met Samuel Adams, in the State House Yard in Philadelphia, from various Walks and Avocations. “What shall We do, to get Congress to adopt our Army? said Samuel Adams to John Adams. I will tell you, what I am determined to do, said John to Samuel.” I have taken pains enough to bring you to agree upon something: but you will not agree upon any Thing; and now I am determined to take my own Way let come, what will come. Well, said Samuel “what is your Scheme”? Said John to Samuel, I will go into Congress, this Morning, and move that a day be appointed to take into Consideration the Adoption of the Army before Boston the Appointment of a General and Officers, and I will nominate Washington for Commander in Chief. “I know not what to think of that" Said Samuel “I am afraid of the consequences of that.” Congress was by this time assembled. The fratrum par, went together into the house and John made his Motion “that a day might be appointed to take into consideration the Adoption of the Army before Boston, and the appointment of a General.” I pretend not to record his Speech. It is gone into the air, like the frozen and thawed Words of Lapland celebrated in the Spectator. But he supported his Motion, by an history in detail of our New England Army of Militia a Character of its Officers and Soldiers, an enumeration of its Wants and Necessities and doubts and Uncertainties about the Union of the colonies and every thing else: and concluded by observing, that he apprehended, the greatest difficulty, would arise, in the appointment of a General. Upon this point, he feared there was much diversity of sentiments; but he hoped, that cool deliberation, candid discussion, and above all, the critical and dangerous Situation of the Country, might bring Parties together, and prevail upon them to Unite. For his part, he had made Up his mind. There was a Gentleman, well known in several of the Colonies, who had considerable experience of military service in the last French War, who was a member of that House, and highly esteemed by all the members: for that Gentleman, he should give his vote. At these Words, Washington, who satt but three chairs off, and not more from the door of the library room, darted into it like a streak of Lightening, and was seen no more, during that deliberation. Samuel Adams, slowly rising, seconded, the motion, but said not one Word in Support of it.
The then aged, cool and wise Pendleton, who then was, and continued afterwards, beyond his Eightieth year, to be a kind of Oracle in Virginia, arose and said “he was for adopting the Army at Cambridge but against changing the General. The Army was wholly from New England. They had selected their own Commander, were satisfied with him, and had proved themselves capable, of confining the Enemy within the limits of Boston: and he though it would be great injustice, to supercede their Leader, and impose a Stranger upon him and them."
The sagacious Mr Sherman of New Haven, followed Mr Pendleton on the same side. “He was personally acquainted with General Ward; knew him well; he was well known, in several of the Colonies, and especially in all New England, and esteemed by all. A full proportion of the Army was from Connecticutt, whose People, Officers and Soldiers, he knew, had entire confidence, in their present Leader, who also had seen service, gained experience, and given good Satisfaction in the last french War. (this speech you see was directly pointed in answer to me) “He therefore, was utterly averse to any Innovation or Alteration in the command of the Army.”
Mr Richard Henry Lee, said a few Words against any Change in the command of the Army, and in favour of appointing a time to consider of the adoption of it. Mr Cushing spoke, with more decision and Energy, that was usual with him, in honour of his Friend Ward, and against the appointment of any One over him.
Mr Paine spoke with that superb Vivacity, which he exhibited upon some special Occasions for a few minutes, against any Change “General Ward had been his contemporary, and his Classmate at Colledge. He had studied by his side and knew his Worth.”
Mr Hancock was President, and had no Opportunity to Speak: but his Countenance and Gestures, sufficiently manifested his sentiments and feelings. I will not disguise nor soften the Truth; he exhibited as much Indignation and Vengeance as his Countenance Face could express.
Other Gentlemen spoke, according to their different Views; but the question was called for, and a future day appointed. In the Interval of time, great pains were taken among the Members out of doors, and at their quarters, to convince them, of the great importance of Harmony, Union and Unanimity, in so delicate an appointment; on which might depend, not only the success of the War, but the Union of the Colonies.
When the appointed day arrived, the Conferences, discussions or Debates, call them which you will, were renewed. The Nominations were made: Ward, I believe by Mr Cushing: Lee by Mr Mifflin; and Washington by Mr Johnson of Maryland. The opposition to a Change of Commander, was not so warm as it had been before: but still each Candidate had his Advocates. Nevertheless all Agreed, in the great Importance of Unanimity. This Point was urged from all quarters of the house, with a force of reason, eloquence and pathos, (all lost in air), that never has been exceeded in the Counsels of this nation.
It was finally agreed, to postpone the Election to a future day, in hopes that Gentlemen, laying aside, all private feelings, local Attachments, and partial motives by a deliberate consideration might agree, in one, and unanimously determine to support him, with all their influence. The Choice was accordingly postponed. By this time all the Friends of Ward, among whom there was not one more sincere than John Adams, who had known him at school, within two doors of his father’s house, and who had known him afterwards in his riper Years at Worcester, and who knew his military services in the French War) were fully convinced that Washington, should be preferred to Lee; and they had reason to believe as well as to fear, the Delegates from the Southern and middle States; would vote for Lee, rather than for Ward, or any other New England man; and all the most sober and considerate Members would have preferred either Ward or Washington, to Lee.
When the day of Election arrived, after some Observations on the necessity of Concord harmony and Unanimity, in the present portentous moment, Congress proceeded to the Choice, and the suffrages were all found to be for George Washington.
From this narration, it appears that “Washington was the Creature of a Principle; and that principle was The Union of the Colonies. He knew it; and it is not wonderfull that he preached Union. But is it not wonderfull that one Party should now found their Arguments in favour of the Union principally on the Authority of Washington? And that the other Party in his name and under pretence of his Authority, Should intrigue and caball the destruction of the Union? Good God! Is there a Man or Woman in the United States, of common sense and information who wants the Authority of Washington; to prove the necessity of Union? Is there one, who can abuse the name of Washington, to influence a seperation or division?
From this narration, it also appears, that the Boast, of   Mr Randolph is vain and unfounded. We owe no thanks to Virginia for Washington. Virginia is indebted to Massachusetts for Washington: not Massachusetts to Virginia. Massachusetts made him a General against the Inclination of Virginia never made him more than a Colonel. Massachusetts had made Ward a General and Commander in Chief, some months before, to some purpose; for under him was fought the Battle of Bunkers Hill, the most important Event, the most obstinate Contest, the most bloody Action of the whole Revolutionary War; and this glory was acquired before Washington was a General. On the other hand, if Mr Randolph is capable of gratitude, he ought to thank Massachusetts, who for the sake of Union, submitted to a state of real degradation, infinitely lower than “the Administration of John Adams.” Indeed there can be nothing more absurd, preposterous, or affrontive to common Sense, than to call that degradation, which was in reality, exaltation. The Glory of the United States never Shone with so much splendor, at home or abroad before nor since, as during the Administration of John Adams. It’s effulgence, as often happens produced its extinguishment. It excited the dread both of France and England at the same time with the Jealousy and Envy both of Federalists and Republicans; and of none more than ***
Would Mr Randolph, now say, that “John Adams was ill-omened,” in his exertions to get Washington appointed a General? Not only against the Judgment and inclination of his own Colleagues out of the most respectable and able of the Delegates from Virginia herself?
Is there, Mr Lloyd, in the history of Nations, an Example of submission to a mere point of Policy, to be compared, to the compliance of all New England; their General; their Army; and all its Officers: with an Arrangement, which placed a total Stranger, over the heads and Bodies of them all? At a moment too, when they were flushed with the Victory of Bunkers Hill? For a Victory indeed it was; the most important Event, and to this day the most glorious Action in the history of North America. It gave unshaken Confidence to the People from New Hampshire to Georgia, in their own Valour, which nine tenths of them, to that hour had doubted.
It was not owing to any Want of Sensibility, I assure you sir, that no public remonstrance was made, and no public murmours heard. Poor John Adams, upon his return to the Army and his Constituents, had enough to do, to apologize for the Part he had taken in the Change.
“Was there ever known, in the history of the World, an instance, of changing the commander in Chief of an Army, in the sight of an enemy, and in hourly expectation of another Battle, more bloody and desperate than the first? Was it not unexampled to supersede a General, a Commander in Chief universally esteemed beloved and confided in by his army and their Country, by appointing another, an entire stranger, whom they had never seen whose name they had scarcely heard? Was there another Army or Country that would submit to it”? Was it not astonishing, that a high spirited independent Militia, had not Shouldered their Firelocks and marched home? “Or at least refused to receive the New Commander? “Was it not to have been expected that the Officers would have resigned their Commissions When such a flight of Officers of high rank, all Strangers was sent and placed over them? “How could you, in such critical Circumstances, assist in putting the cause of your Country, at such eminent hazard!” &c. &c. &c.”
These questions, Mr Lloyd, and many other questions of similar import, were put to me, wherever I went, by my best Friends: and I had no other Way to soften their hard thoughts, but by appeals to their Patriotism; by urging the Policy and necessity of sacrificing all our feelings to the Union of the Colonies; and by Panegyricks upon Washington, Lee, Gates, Mifflin, Reed &c.
In a few Words, I was subjected to almost as bitter exprobrations for creating Washington Commander in chief as I had been five Years before, for saving Preston and his Soldiers from an unrighteous Judgment and Execution.
Are not these facts, as new to you as any political Tale that could be brought you from Arabia, or by a special Messenger from Sirius the dogstar? Should I take the Oath of Thuanus, the great Martyr to the faint Ideas of his Age of religious Liberty “Pro veritate historiarum mearum Deum ipsum obtestor” would you believe me?
It is sufficient for me to say that the Facts are true and I attest them with my hand John Adams
